Citation Nr: 1443984	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  07-34 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD), asthma, and bronchitis.


REPRESENTATION

Appellant represented by:	Katie K. Molter, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision.  The case was most recently before the Board in March 2013, when the Board issued a decision denying service connection for a respiratory disorder.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2014 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a June 2014 Court order granted the joint motion. 

The file contains a December 2013 notice of disagreement concerning issues of service connection for a left ear condition, and an acquired psychiatric disability, to include depression and PTSD.  However, the Board finds that, due to significant distinguishing features, a remand for issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), is not warranted.  In Manlincon, the RO failed to construe a communication as a notice of disagreement, with respect to an issue denied in the same rating decision as the issue developed for appeal.  Subsequent development of the appeal had continued to ignore the notice of disagreement.  In contrast, in the instant case, the claim was filed several years after the claim resulting in the appeal currently before the Board, and, more importantly, the RO took appropriate action on the notice of disagreement; indeed a decision by a Decision Review Officer (DRO) is scheduled to be issued shortly.  It would be premature for the Board to accept jurisdiction simply to remand for a statement of the case before all RO actions are completed in preparation for said statement of the case, in a case such as this where, unlike in Manlincon, the RO is appropriately developing the case.  Such a remand would also likely result in further delay in the development of the appeal currently before the Board.  Hence, a remand for the RO to accomplish actions which are already in process is not warranted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a respiratory disability, including COPD, chronic bronchitis, and asthma.  In addition to direct service incurrence, he claims service connection on the basis of exposure to Agent Orange and gunpowder residue.  He served in Vietnam from April 1968 to April 1969 and is thereby presumed to have been exposed to herbicide agents including Agent Orange.  38 C.F.R. § 3.307(d)(6)(iii).  In addition, the Board finds it likely that the Veteran was exposed to gunpowder residue, in connection with his assignment to an artillery battalion, and his occupational specialty, for part of his service, as Cannoneer.  

The parties in this case filed a JMR, citing failure to comply with prior remand orders, agreeing that the VA examinations and opinions obtained pursuant to the March 2011 remand instructions did not substantially comply with the following remand instructions:  "In offering any opinion, the VA examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology."  

As additional evidence has been added to the record, and because of the likely existence of more recent and relevant treatment records, which must be obtained, the matter must be Remanded to obtain an adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from December 2013 to the present.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a current lung disability resulting from disease or injury incurred during active military service.  The claims file (including electronic files) and a complete copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Based on his/her review of the paper and electronic claims files, the VA examiner is specifically requested to offer an opinion as to the following: 

(a) The diagnoses of all chronic lung disabilities currently present or that have existed during the pendency of the appeal.

(b) Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed lung disorder, to include COPD, asthma, and/or chronic bronchitis, had its onset during active duty, or whether such disability is otherwise related to disease or injury which occurred during service.  Specifically, the Veteran is presumed by law to have been exposed to herbicides such as Agent Orange during service.  In addition, he was likely exposed to gunpowder residue.  The opinion should address whether any of the Veteran's current lung disabilities are at least as likely as not related to any such exposures.

In the opinion, the VA examiner must consider the Veteran's history obtained at the time of the examination, as well as lay statements from the Veteran and others already on file regarding the incurrence of his claimed disorders and continuity of symptomatology.  The record contains statements describing episodes of "bronchitis" beginning in 1970.  This is the purpose of this Court-ordered remand, and the discussion must be specific enough to reflect that the lay statements from the Veteran and others have been weighed and considered.  In addition, all relevant medical evidence in the paper and electronic claims files must be considered.  The rationale for any opinion offered should be provided. 

If the examiner cannot provide an opinion without resorting to mere speculation, as to any aspect, such should be stated with a supporting explanation.  

*  If an opinion is deemed speculative because the examiner believes there to be insufficient verification of the events as described by the Veteran and other witnesses, the examiner should provide a conditional opinion based on accepting the lay statements as true, insofar as they relate to matters that the examiner concludes involve the layperson's direct observation, and are consistent with accepted medical principles.  The conditional opinion should be identified as such and the rationale provided.  

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

